Title: From John Adams to Thomas Jefferson, 16 July 1786
From: Adams, John
To: Jefferson, Thomas


     
      Dear Sir
      London July 16. 1786
     
     last night Mr Randal arrived with yours of the 9th. If the Prussian Treaty arrives to You, I think you will do well to Send Mr Short with it to the Hague and Exchange it with Thulemeier, and get it printed in a Pamphlet Sending a Sufficient Number to you and to me. if it comes to me and you approve, I will Send Some one or go myself.
     The Chevr. De Pinto’s Courier unfortunately missed a Packet by one Day, which obliged him to wait a month at Falmouth for another. The Chevr. was greatly chagrined at the Delay. He is much obliged for your Notes, and I Should be more so for another Copy, having Sent mine to my Brother Cranch, who writes me that your Argument in favour of American Genius, would have been much Strengthened, if a Jefferson had been Added to a Washington, a Franklin and a Rittenhouse. I wrote you lately that the Queen of Portugal had ordered her Fleet cruising in the Streights to protect all Vessells belonging to American Citizens equally with those of her own Subjects against the Algerines.
     Boylstons Vessell Arrived in Boston, with Sugars, and he expects another Vessell hourly, with which he will go again to France.— He desires me, to express his Obligations to you and the Marquis, for your former Assistance. Coffin Jones has Sent a Vessell to L’Orient, with another Cargo of Oil. The French Government would do well to encourage that Trade. if they do not, it will go elsewhere. it is in vain for French or English to think, that Sperma Cæti Oil cannot find a Market but in their Territories. it may find a Market in every City that has dark nights, if any one will do as Boylston did, go and shew the People its qualities by Samples & Experiments. The Trade

of America in Oil and in any Thing else will labour no longer, than public Paper is to be sold under Par. while a Bit of Paper can be bought for five shillings that is worth twenty, all Capitals will be employed in that Trade, for it is certain there is no other that will yield four hundred Per Cent Profit, clear of Charges and Risques. as soon as this lucrative Commerce shall cease We shall see American Capitals employed in sending all where it will find a Market that is all over Europe if France does not wisely monopolise it as she may, if she will.
     inclosed is an oration of Dr Rush.
     I am my dear sir, your most / obedient
     
      John Adams
     
    